DETAILED ACTION

This action is responsive to the following communication: Amendment/Req. Reconsideration-After Non-Final Reject filed on November 25, 2020. 
This action is made FINAL. 
Claims 1-20 are pending in this case. 
Claims 1, 10, and 19 are independent claims. 
This application is being examined under the AIA  first to invent provisions.

Response to Amendment
In Applicant’s response dated 25 November 2020, Applicant amended claims 1, 10, 19, and 20; and argued against all rejections previously set forth in the Office Action dated 29 September 2020.

Response to Arguments
Applicant’s amendments to claims 1, 10, 19, and 20, to further clarify the metes and bounds of the invention are acknowledged. 
In response to Applicant’s amendment to claims 1, 10, 19, and 20, the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive with respect to the teachings of Hagarty.
Applicant argues on Pages 9 and 10 of the Remarks that  
9NAI-1515057139v1The Snyder reference was cited as allegedly making up for the deficiencies of Hagarty. With Snyder a reaper thread can have an exclusive lock on an active object list and delete objects therein based on criteria such as when an object in such list was last accessed. The cited passage on col. 9 of Snyder refers to an arrangement in which all objects in the active object list are deleted when the reaper thread exclusively locks such list. There is no suggestion here that a configuration object is modified to prevent other subsequently initiated processes from using the configuration object while other active processes continue to use such object as recited. Further, the time of out feature of Snyder also fails to suggest any sort of determination of when all active processes have been completed.
  
The Examiner, respectfully notes that “a configuration object is modified to prevent other subsequently initiated processes from using the configuration object while other active processes continue to use such object as recited” is an amended limitation and as such the Examiner maintains the teachings of Snyder for the change in scope of the claims with a new citation in the claims to address this limitation, as discussed below..

Due to the change in scope with the amended claims and upon further consideration, a new ground(s) of rejection is made in view of the teachings Kitamura in view of Snyder and Flores as discussed in greater detail, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10-13, 15-17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over of Machiko Kitamura et al. (US 5996009, hereinafter Kitamura) in view of Alan Snyder et al. (US 6161147, hereinafter Snyder).

As to claim 1, Kitamura teaches a method for implementation by one or more data processors forming part of at least one computing device, the method comprising (see Col. 2, lines: 17-25, and Col. 3, lines: 25-32, showing a method executed by a processor (CPU) on a computing device that comprises):
receiving user-generated input triggering deletion of a configuration object used by a computing system, the configuration object specifying how processes are executed by the computing system and which data objects are used by such processes (see Fig. 6, steps S401-S403, Col. 4, lines: 51-65, showing the mechanism whereby a deletion request of an object when a network administrator requests the deletion of object (configuration object) (B), and the sending module detects the deletion request (YES in step S401). Subsequently, the reception module retrieves object (B) and its child 
identifying all active processes using the configuration object (see Fig. 6, Col. 4, lines: 51-65, showing the mechanism whereby the requested object (b) to be deleted is analyzed by interrogating its tree table  and waiting table (see Fig. 5, 306) to identify all active processes that are associated with object (B). Active processes or operations are retrieved with the selected object and all of its dependent objects and processes or operations (see step S404)); 
determining when all active processes using the configuration object have completed (see Col. 5, lines: 6-33, showing the mechanism whereby a plurality of operations or processes of the child object (B), (D), (F), and (G) are completed and the active number of operations have been decremented to zero will indicate that all the child objects and processes have completed); 
and deleting, in response to the determining, the configuration object (see Col. 6, lines, 25-33, showing the mechanism whereby when all active operations or processes associated with the child objects of the configuration object are deleted, the configuration object may then be deleted).
Although Kitamura teaches object deletion and processes associated with object deletion, it does not appear to explicitly recite:
modifying the configuration object to prevent subsequently initiated processes from using the configuration object while allowing the identified active processes to continue to execute, but the teachings of Snyder can be relied upon for an explicit showing of this limitation (see Fig. 6, Col. 11, lines: 20-44, step 258, showing the mechanism whereby the object delete flag (i) is set. The object delete flag (i) is set to indicate that the object is to be deleted (as opposed to just deactivated). Additionally, the object delete flag (i) will prevent new clients from using the object if it is set). 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kitamura with the teachings of Snyder to provide a mechanism of identifying and managing multi-threaded processes and to prevent access to objects that are marked for deletion. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Snyder of providing a mechanism to manage objects marked for deletion such that other processes may not access the marked object (see Col. 2, lines: 15-60), with a reasonable expectation of success. The motivation to combine the teachings of Kitamura that identifies objects to be deleted and the prevention of operations on the object with the teachings of Snyder would be to further enhance the object deletion process of Kitamura by ensuring that configuration objects are managed such that subsequently initiated processes may not access the object marked for deletion and thus improve the object deletion process of Kitamura.

As to claim 10, Kitamura teaches a system comprising (see Col. 1, lines: 6-12, showing a system comprising): 

and memory storing instructions which, when executed by the at least one data processor, result in operations comprising (see Fig. 3, memory RAM and ROM 303-305, processor 303, Col. 3, lines: 25-40, showing the mechanism whereby instructions stored in memory are executed by the CPU which result in operation comprising): 
receiving user-generated input triggering deletion of a configuration object used by a computing system, the configuration object specifying how processes are executed by the computing system and which data objects are used by such processes (see Fig. 6, steps S401-S403, Col. 4, lines: 51-65, showing the mechanism whereby a deletion request of an object when a network administrator requests the deletion of object (configuration object) (B), and the sending module detects the deletion request (YES in step S401). Subsequently, the reception module retrieves object (B) and its child objects (C)-(G) from a tree table (see Fig. 3, 305) and checks the dependencies of object (B) to see if active processes are running within the dependent objects and processes. The configuration object and its associated tree table which is part of the configuration object thus specify how processes associated with the object are executed);
identifying all active processes using the configuration object (see Fig. 6, Col. 4, lines: 51-65, showing the mechanism whereby the requested object (b) to be deleted is analyzed by interrogating its tree table  and waiting table (see Fig. 5, 306) to identify all active processes that are associated with object (B). Active processes or operations are retrieved with the selected object and all of its dependent objects and processes or operations (see step S404));

and deleting, in response to the determining, the configuration object (see Col. 6, lines, 25-33, showing the mechanism whereby when all active operations or processes associated with the child objects of the configuration object are deleted, the configuration object may then be deleted).
Although Kitamura teaches object deletion and processes associated with object deletion, it does not appear to explicitly recite:
modifying the configuration object to preventing subsequently initiated processes from using the configuration object while allowing the identified active processes to continue to execute, but the teachings of Snyder can be relied upon for an explicit showing of this limitation (see (see Fig. 6, Col. 11, lines: 20-44, step 258, showing the mechanism whereby the object delete flag (i) is set. The object delete flag (i) is set to indicate that the object is to be deleted (as opposed to just deactivated). Additionally, the object delete flag (i) will prevent new clients from using the object if it is set). 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kitamura with the teachings of Snyder to provide a mechanism of identifying and managing multi-threaded processes and to prevent access to objects that are marked for deletion. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject Snyder of providing a mechanism to manage objects marked for deletion such that other processes may not access the marked object (see Col. 2, lines: 15-60), with a reasonable expectation of success. The motivation to combine the teachings of Kitamura that identifies objects to be deleted and the prevention of operations on the object with the teachings of Snyder would be to further enhance the object deletion process of Kitamura by ensuring that configuration objects are managed such that subsequently initiated processes may not access the object marked for deletion and thus improve the object deletion process of Kitamura.

As to claim 2 (11), Kitamura in view of Snyder teaches the limitation of claim 1 (10). Kitamura in view of Snyder, combined for at least the reasons discussed above further teaches wherein the preventing subsequently initiated processes from using the configuration object comprises: 
changing at least one component of the configuration object that is used as a starting point for processes to prevent further processes from initiating (see Snyder; Fig. 5, lines: 26-41, showing the mechanism whereby a reaper thread will acquire an active object list mutex that prevents other threads from accessing the active object list simultaneously with the reaper thread which helps prevent concurrency issues. This teaching shows that the reaper thread is used as a starting point to prevent further processes from starting).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kitamura with the teachings of Snyder to provide a mechanism of identifying and managing multi-threaded processes and to prevent Snyder of providing a mechanism to manage objects marked for deletion such that other processes may not access the marked object (see Col. 2, lines: 15-60), with a reasonable expectation of success. The motivation to combine the teachings of Kitamura that identifies objects to be deleted and the prevention of operations on the object with the teachings of Snyder would be to further enhance the object deletion process of Kitamura by ensuring that configuration objects are managed such that subsequently initiated processes may not access the object marked for deletion and thus improve the object deletion process of Kitamura.

As to claim 3 (12), Kitamura in view of Snyder teaches the limitation of claim 1 (10). Kitamura in view of Snyder, combined for at least the reasons discussed above further teaches:
periodically calling a process scanner to determine whether any of the active processes are still executing (see Snyder; Fig. 4, Col. 8, lines: 42-55, showing the mechanism whereby a reaper thread is used to periodically check the status of objects that are active within a particular process as well as the process itself).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kitamura with the teachings of Snyder to provide a mechanism of identifying and managing multi-threaded processes and to prevent access to objects that are marked for deletion. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject Snyder of providing a mechanism to manage objects marked for deletion such that other processes may not access the marked object (see Col. 2, lines: 15-60), with a reasonable expectation of success. The motivation to combine the teachings of Kitamura that identifies objects to be deleted and the prevention of operations on the object with the teachings of Snyder would be to further enhance the object deletion process of Kitamura by ensuring that configuration objects are managed on a periodic basis such that subsequently initiated processes may not access the object marked for deletion and thus improve the object deletion process of Kitamura.

As to claim 4 (13), Kitamura in view of Snyder teaches the limitation of claim 3 (12). Kitamura in view of Snyder, combined for at least the reasons discussed above further teaches wherein the configuration object is deleted when it is determined that there are no active processes (see Kitamura; Fig. 6, steps S406-S412, Col. 4, line: 66 - Col. 5, line: 32, showing the mechanism whereby the selected object to be deleted is only deleted when all of its child objects and child processes are completed as identified in the configuration object active state 305 and waiting tables 306).

As to claim 6 (15), Kitamura in view of Snyder teaches the limitation of claim 1 (10). Kitamura in view of Snyder, combined for at least the reasons discussed above further teaches wherein the identifying, preventing, and determining form part of a pre-deletion phase is provided, in which it is guaranteed that no related processes can be started and that all actively executed processes can be finalized (see Snyder; Fig. 6, 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kitamura with the teachings of Snyder to provide a mechanism of identifying and managing multi-threaded processes and to prevent access to objects that are marked for deletion. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Snyder of providing a mechanism to manage objects marked for deletion such that other processes may not access the marked object (see Col. 2, lines: 15-60), with a reasonable expectation of success. The motivation to combine the teachings of Kitamura that identifies objects to be deleted and the prevention of operations on the object with the teachings of Snyder would be to further enhance the object deletion process of Kitamura by ensuring that configuration objects are managed such that subsequently initiated processes may not access the object marked for deletion and thus improve the object deletion process of Kitamura.

As to claim 7 (16), Kitamura in view of Snyder teaches the limitation of claim 1 (10). Kitamura in view of Snyder, combined for at least the reasons discussed above further teaches wherein the identifying, preventing, determining, and deleting are executed by a configuration framework (see Kitamura; Fig. 3, Col. 3, lines: 25-55, showing the mechanism whereby the framework includes the hardware of processors, 

As to claim 8 (17), Kitamura in view of Snyder teaches the limitation of claim 7 (16). Kitamura in view of Snyder, combined for at least the reasons discussed above further teaches wherein the configuration framework comprises a deletion process manager that selectively deletes the configuration objects (see Kitamura; Fig. 6, Col. 4, lines: 51-65, showing the mechanism of deleting objects within the framework of Fig. 3 where the deletion process manager may be comprised of sending module and a reception module where the sending module accepts the deletion object request and the reception module manages the processes to execute the deletion request).

Claims 5, 9, 14, and 18, and  are rejected under 35 U.S.C. 103 as being unpatentable over of Kitamura in view of Snyder as applied to claims 1 and 10 above, and further in view of Fernando Flores et al. (US 6073109, hereinafter Flores).

As to claim 5 (14), Kitamura in view of Snyder teaches the limitation of claim 1 (10). Although Kitamura in view of Snyder, combined for at least the reasons discussed above further teaches wherein the computing system comprises a plurality of computers (see Kitamura; Col. 1, lines: 13-25, showing a networked system with an administrator 
and at least one database, but the teachings of Flores can be relied upon for an explicit showing of this limitation (see Col. 5, lines: 21-30, showing the mechanism of managing transaction workflows in business processes by stores data and updates in a transaction database).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kitamura in view of Snyder with the teachings of Flores to provide a mechanism of storing information related to business processes and transactions in a database. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Flores of analyzing and structuring business processes implemented in software to manage business process including a transactions manager and a database (see Abstract), with a reasonable expectation of success. The motivation to combine the teachings of Kitamura in view of Snyder that identifies objects to be deleted and the prevention of operations on the object with the teachings of Flores would be to further enhance the object deletion process of Kitamura in view of Snyder with a mechanism to store transaction or process data in a database that that easily be retrieved for further use without having to rely on the local resources for storage and thus makes for a more efficient system.

As to claim 9 (18), Kitamura in view of Snyder teaches the limitation of claim 8 (17). Although Kitamura in view of Snyder, combined for at least the reasons discussed 
a business process manager, but the teachings of Flores can be relied upon for an explicit showing of this limitation (see Col. 1, lines: 19-23, showing the mechanism of identifying a business process manager to for analyzing and structuring business processes).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kitamura in view of Snyder with the teachings of Flores to provide a mechanism of identifying and managing business processes. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Flores of providing a mechanism to manage business processes (see Col. 1, lines: 11-18), with a reasonable expectation of success. The motivation to combine the teachings of Kitamura in view of Snyder that identifies objects to be deleted and the prevention of operations or processes on the object with the teachings of Flores would be to manage the objects and processes identified by Kitamura in view of Snyder with the management of the generic operation or processes with the teachings of Flores to manage specific business operations and would thus expand the management operations of Kitamura in view of Snyder.

Claims 19 and 20 and  are rejected under 35 U.S.C. 103 as being unpatentable over of Kitamura in view of Snyder and further in view of Flores).

As to claim 19, Kitamura teaches a non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations comprising (see Fig. 3, Col. 3, lines:25-55, showing the mechanism whereby instructions executed by the CPU 301 and stored in RAM and ROM 303): 
receiving user-generated input triggering deletion of a configuration object used by a computing system, the configuration object specifying how computer-implemented [business] processes are executed by the computing system across both on-premise computing devices [and cloud-based computing devices] and which data objects are used by such [business] processes (see Fig. 6, steps S401-S403, Col. 4, lines: 51-65, showing the mechanism whereby a deletion request of an object when a network administrator requests the deletion of object (configuration object) (B), and the sending module detects the deletion request (YES in step S401). Subsequently, the reception module retrieves object (B) and its child objects (C)-(G) from a tree table (see Fig. 3, 305) and checks the dependencies of object (B) to see if active processes are running within the dependent objects and processes. The configuration object and its associated tree table which is part of the configuration object thus specify how processes associated with the object are executed. Although Kitara teaches object deletion and associated processes or operations in an on-premise environment, it does not appear to explicitly recite executing the processes as a business process on cloud-based 
determining when all active [business] processes using the configuration object have completed (see Fig. 6, Col. 4, lines: 51-65, showing the mechanism whereby the requested object (b) to be deleted is analyzed by interrogating its tree table  and waiting table (see Fig. 5, 306) to identify all active processes that are associated with object (B). Active processes or operations are retrieved with the selected object and all of its dependent objects and processes or operations (see step S404). Please see the discussion of business processes as identified with the teachings of Flores, discussed blow); 
identifying all active [business] processes using the configuration object (see Fig. 6, Col. 4, lines: 51-65, showing the mechanism whereby the requested object (b) to be deleted is analyzed by interrogating its tree table  and waiting table (see Fig. 5, 306) to identify all active processes that are associated with object (B). Active processes or operations are retrieved with the selected object and all of its dependent objects and processes or operations (see step S404). Although Kitamura teaches active processes or operations, it does not appear to explicitly recite active business processes, but the teachings of Flores can be relied upon for an explicit showing of this limitation as discussed, below); 
and deleting, in response to the determining, the configuration object (see Col. 6, lines, 25-33, showing the mechanism whereby when all active operations or processes associated with the child objects of the configuration object are deleted, the configuration object may then be deleted).

modifying the configuration object to prevent subsequently initiated [business] processes from using the configuration object while allowing the identified active business processes to continue to execute, the modifying changing at least one component of the configuration object that is used as a starting point for [business] processes to prevent further [business] processes from initiating, but the teachings of Snyder can be relied upon for an explicit showing of this limitation (see Fig. 6, Col. 11, lines: 20-44, step 258, showing the mechanism whereby the object delete flag (i) is set. The object delete flag (i) is set to indicate that the object is to be deleted (as opposed to just deactivated). Additionally, the object delete flag (i) will prevent new clients from using the object if it is set. Snyder teaches preventing completing processes and preventing new processes from spawning, however it does not appear to explicitly recite business processes. The teachings of Flores, discussed below, can be relied upon for this limitation). 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kitamura with the teachings of Snyder to provide a mechanism of identifying and managing multi-threaded processes and to prevent access to objects that are marked for deletion. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Snyder of providing a mechanism to manage objects marked for deletion such that other processes may not access the marked object (see Col. 2, lines: 15-60), with a reasonable expectation of success. The Kitamura that identifies objects to be deleted and the prevention of operations on the object with the teachings of Snyder would be to further enhance the object deletion process of Kitamura by ensuring that configuration objects are managed such that subsequently initiated processes may not access the object marked for deletion and thus improve the object deletion process of Kitamura.
 Although the combination teaches on-premise devices preventing completing processes and preventing new processes from spawning, they do not appear to explicitly recite business processes in a cloud-based computing environment, but the teachings of Flores can be relied upon for an explicit showing of this limitation (see Col. 1, lines: 19-23, showing the mechanism of identifying a business process manager to for analyzing and structuring business processes. Additionally, Flores teaches in Fig. 2, Col. 8, lines: 10-25, the mechanism whereby the databases and server hardware is networked and may be situated off-site or not physically in the presence of the client devices).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kitamura in view of Snyder with the teachings of Flores to provide a mechanism of identifying and managing business processes in a cloud based computing environment. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Flores of providing a mechanism to manage business processes (see Col. 1, lines: 11-18), with a reasonable expectation of success. The motivation to combine the teachings of Kitamura in view of Snyder that identifies objects to be deleted and the prevention of operations or processes on the object with Flores would be to manage the objects and processes by Kitamura in view of Snyder with the management of the generic operation or processes with the teachings of Flores to manage specific business operations in a networked environment with databases not necessarily co-located with the servers and clients and would thus expand the management operations of Kitamura in view of Snyder.

As to claim 20, Kitamura in view of Snyder and Flores teaches the computer program product of claim 19. Kitamura in view of Snyder and Flores, combined for at least the reasons discussed above further teaches wherein the operations further comprise (see Snyder; Fig. 4, Col. 8, lines: 42-55, showing that the operations further comprise): 
periodically calling a process scanner to determine whether any of the active business processes are still executing (see Snyder; Fig. 4, Col. 8, lines: 42-55, showing the mechanism whereby a reaper thread is used to periodically check the status of objects that are active within a particular process as well as the process itself).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kitamura in view of Flores with the teachings of Snyder to provide a mechanism of identifying and managing multi-threaded processes and to prevent access to objects that are marked for deletion. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Snyder of providing a mechanism to manage objects marked for deletion such that other processes may not access the marked object (see Col. 2, lines: 15-60), with a reasonable expectation of success. The Kitamura in view of Flores that identifies objects to be deleted and the prevention of operations on the object with the teachings of Snyder would be to further enhance the object deletion process of Kitamura by ensuring that configuration objects are managed on a periodic basis such that subsequently initiated processes may not access the object marked for deletion and thus improve the object deletion process of Kitamura in view of Flores.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE D. CHAVEZ can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/CARL P LOBO/Examiner, Art Unit 2179             

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179